Citation Nr: 0605370	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
paranoid type schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1973 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) that determined that the requisite new 
and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for paranoid type schizophrenia.  

In the August 2004 substantive appeal, the veteran's attorney 
requested a Video Conference hearing before a member of the 
Board.  The requested Video Conference hearing was scheduled 
at the RO before a Veterans Law Judge in August 2005.  The 
veteran failed to appear for the requested hearing, and 
failed to provide good cause for that failure to appear.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue decided 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to the claim considered herein and the evidence 
necessary to substantiate it.

2.  The Board denied a claim of entitlement to service 
connection for an acquired psychiatric disorder, variously 
diagnosed as paranoid schizophrenia, schizo-affective 
disorder, and atypical psychosis, in a September 1989 Board 
decision.  The RO denied claims of entitlement to service 
connection for an acquired psychiatric disorder, including 
paranoid type schizophrenia, when it issued unappealed rating 
decisions in March 1998, January 2000, November 2001, and 
January 2002.  

3.  Evidence received since the January 2002 rating decision 
has been previously considered by the decisionmakers in the 
denial of the claim of entitlement to service connection for 
an acquired psychiatric disorder, to include paranoid type 
schizophrenia, and as such is duplicative and redundant.  


CONCLUSION OF LAW

Evidence received since the January 2002 final rating 
decision wherein the RO denied a claim of entitlement to 
service connection for paranoid type schizophrenia is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 3.160, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for paranoid type schizophrenia.  She claims through her 
attorney that this claim was improperly denied because the 
conclusion reached in prior decisions that the veteran 
suffered from a personality disorder in service is not 
supported by the historical administrative or clinical 
record.  Given that this claim has previously been denied in 
final Board and rating decisions, she seeks to reopen the 
claim based upon the submission of the requisite new and 
material evidence.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.


Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the February 2004 
rating decision and June 2004 statement of the case which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The June 2004 statement of the 
case provided the veteran with notice of all the laws and 
regulations pertinent to her claim and those pertinent to the 
implementation of the VCAA.  

Further, in correspondence dated in September 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to her claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran that it was necessary to 
provide new and material evidence to reopen her claim, and 
further advised the veteran of what the evidence must show to 
establish entitlement to service connection for the 
disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  The notice 
provided to the veteran in September 2003 was given prior to 
the first AOJ adjudication of the claim.  Moreover, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board notes that the September 2003 VCAA notices did not 
contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  Although the 
foregoing notice letter had pre-dated the initial rating 
action, the sum of the notices to the veteran can be 
considered satisfactory since it properly conveyed to the 
veteran the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Moreover, throughout the course of this appeal, the RO asked 
the veteran for all the information and evidence necessary to 
substantiate her claim - that is, evidence of the type that 
should be considered by VA in assessing her claim.  The 
veteran was also provided an opportunity to appear at a 
hearing before the Board, but failed to do so.  A generalized 
request in the initial VCAA notice for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial notice 
did not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that VA has 
not afforded the veteran pertinent VA examination.  
Essentially, the Board finds no duty on the part of VA to 
afford the veteran such examination absent the receipt of the 
requisite new and material evidence to reopen the claim in 
question.  Without such evidence, there is no indication that 
additional examination is necessary for the fair adjudication 
of the veteran's claim.  38 U.S.C.A. § 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Although the veteran's attorney has written in 
vague terms about "missing Air Force psychiatric records," 
he has not provided sufficiently specific information to 
cause VA to try to seek the putative evidence.  It does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim to 
reopen service connection for entitlement to service 
connection for an acquired psychiatric disorder, to include 
paranoid type schizophrenia.  Accordingly, the Board will 
proceed with appellate review.

Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid type schizophrenia.  

After a review of the evidence of record, the Board finds 
that new and material evidence has not been received to 
reopen the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
paranoid type schizophrenia.  Therefore, the denial of the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid type schizophrenia, 
shall remain final.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  


In September 1989, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as paranoid schizophrenia, 
schizo-affective disorder, and atypical psychosis.  The 
veteran did not appeal that decision, and it became final.  

In rating decisions dated in March 1998, January 2000, 
November 2001, and January 2002, the RO determined that the 
requisite new and material evidence had not been received to 
reopen a previously denied and final claim of entitlement to 
service connection for an acquired psychiatric disorder, 
including paranoid type schizophrenia.  The veteran was 
provided notice of each of those decisions, and in the case 
of the March 1998, November 2001, and January 2002 rating 
decisions, the veteran did not submit a timely  notice of 
disagreement within one year of each of those notices.  In 
the case of the January 2000 rating decision, while the 
veteran did submit a timely notice of disagreement with that 
decision in August 2000, she did not submit a timely 
substantive appeal in response to the September 2000 
statement of the case that was issued by the RO.  

The January 2002 RO decision, the last time the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid type schizophrenia, was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Therefore, the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
paranoid type schizophrenia, may be reopened only if new and 
material evidence has been secured or presented since the 
January 2002 RO action.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

As defined by regulation, new and material evidence 
previously meant evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The Board notes, however, that 38 C.F.R. § 3.156(a) has been 
amended and the amendment does apply in this case, as it 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claim 
to reopen was filed in July 2003.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two:  a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid type 
schizophrenia, in light of the applicable law, the Board 
finds that there has not been received the requisite new and 
material evidence to reopen the claim of entitlement to 
service connection for a psychiatric disorder.  

Initially it is noted that in November 2002, prior to filing 
the current claim, the veteran wrote to the RO and requested 
that a complete copy of her VA claims file, to include any 
service medical records, personnel records, and inpatient 
hospital records, be sent directly to her attorney.  

In January 2003, pursuant to the veteran's request, the RO 
sent copies of the records in the veteran's claims file to 
the veteran's attorney.  

In July 2003, the veteran's attorney filed to reopen the 
previously denied claim of entitlement to service connection 
for paranoid type schizophrenia.  In filing the claim, the 
attorney stated that he was enclosing "86 pages of VA, 
medical and personnel records obtained from NPRC to be added 
to the file in this matter."  The attorney noted that the 
veteran wished to reopen her claim, "based upon these 
records, the reports of Dr. Rita Kenyon-Jump and the report 
of Dr. Tripi previously submitted."  

In September 2003, the RO determined that the 86 pages 
submitted by the veteran's attorney was duplicate evidence 
that had been copied from the claims file, and returned the 
documents to the veteran's attorney.  The RO then directed a 
VCAA development letter to the veteran and the veteran's 
attorney as custodian for the veteran, and informed them in 
the letter that the paperwork submitted with the claim to 
reopen was duplicate evidence and had already been considered 
in previous decisions.  The RO described to the veteran and 
her attorney the type of evidence that would be needed to 
reopen the veteran's previously denied claim.  

No additional evidence was submitted by the veteran or her 
attorney in response to this request.  Neither the veteran 
nor her attorney have disputed the RO's statement that the 
evidence submitted was duplicative of previously submitted 
evidence.  Rather, the veteran's attorney has argued that the 
conclusions previously reached by VA were not supported by 
either the historical administrative or clinical record.  

Essentially, the only differences between the veteran's claim 
that led to the last final denial in January 2002 and the 
current claim is that the veteran is now represented by an 
attorney, and her attorney has submitted arguments in support 
of her claim.  No new evidence has been received.  Additional 
arguments in support of a claim do not constitute new 
evidence.  

Based upon the foregoing facts, the Board is left with no 
recourse but to conclude that the evidence received since the 
January 2002 rating decision has been previously considered 
by the decisionmakers in the previous denials of the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid type schizophrenia, and as 
such, is duplicative and redundant.  

In summary, the newly received evidence is not both new and 
material to the issue of entitlement to service connection 
for paranoid type schizophrenia.  Evidence received since the 
January 2002 rating decision is cumulative, duplicative, and 
redundant as to the issue.  The preponderance of the evidence 
is against the reopening of that claim, and the January 2002 
RO decision remains final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156, 3.159, 3.304.


ORDER

Not having received new and material evidence to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid type schizophrenia, 
the appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


